909 F.2d 1482
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald L. DAVIS, Petitioner-Appellant,v.Neil RONE, Warden, Charles Burson, Attorney General ofTennessee, Respondents-Appellees.
No. 89-6429.
United States Court of Appeals, Sixth Circuit.
Aug. 2, 1990.

Before KRUPANSKY and BOGGS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
Ronald Davis moves for counsel and appeals from the district court's order dismissing his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  Following a jury trial, Davis was convicted of aiding and abetting second degree murder and was sentenced to 99 years in prison.


3
Davis claimed that the evidence at his trial was insufficient to support his conviction.  After reviewing the respondents' answer and Davis' reply, the district court dismissed the petition as meritless.   See Jackson v. Virginia, 443 U.S. 307, 324 (1979).


4
Davis raises the same claim on appeal.


5
We have examined the issues and find them to be without merit for the reasons stated by the district court.


6
Accordingly, the motion for counsel is denied, and the district court's October 17, 1989, order is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.